          Case 1:20-cv-06734-UA Document 1 Filed 08/21/20 Page 1 of 11




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



                                                      Civ. No.
 MELANIE THOMPSON,

               Plaintiff,
                                                      NOTICE OF REMOVAL
        v.

 BACKPAGE.COM, L.L.C.; CARL FERRER;
 JAMES LARKIN; MICHAEL LACEY;
 MEDALIST HOLDINGS, INC.; LEEWARD
 HOLDINGS, L.L.C.; CAMARILLO
 HOLDINGS, L.L.C.; DARTMOOR
 HOLDINGS, L.L.C.; IC HOLDINGS, L.L.C.;
 UGC TECH GROUP C.V.; WEBSITE
 TECHNOLOGIES, LLC; ATLANTISCHE
 BEDRIJVEN C.V.; AMSTEL RIVER
 HOLDINGS, LLC; LUPINE HOLDINGS LLC;
 KICKAPOO RIVER INVESTMENTS LLC; CF
 HOLDINGS GP, LLC; CF ACQUISITIONS,
 LLC; and JOHN DOE 1-5,

               Defendants.




       Defendant James Larkin gives notice of the removal of this action from the Supreme
Court of New York, County of New York, to the United States District Court, Southern
District of New York, pursuant to 28 U.S.C. §§ 1331, 1332, 1441, and 1446. Defendant
Larkin removes this action to federal court on the grounds that this Court has original
jurisdiction over the action pursuant to 28 U.S.C. § 1331 and based on diversity of
citizenship pursuant to 28 U.S.C. § 1332. As set out more fully below, Defendant Larkin has
satisfied the procedural requirements for removal and has properly removed the action to
this Court, pursuant to 28 U.S.C. §§ 1441 and 1446.
            Case 1:20-cv-06734-UA Document 1 Filed 08/21/20 Page 2 of 11




       Defendant Larkin states the following in support of removal:
        Removal of the Action As Being Within the Original Jurisdiction of this Court
       1.      Plaintiff Melanie Thompson (“Plaintiff”) filed her Complaint (the
“Complaint”) against me and others in the Supreme Court of New York, County of New
York, Index No. 950015/2020 (the “State Court Action”), on January 21, 2020.
       2.      This Court has original jurisdiction over Plaintiff’s Complaint pursuant to 28
U.S.C. §§ 1331 and 1441(a). The Court’s original jurisdiction is founded on Plaintiff’s
assertion of a claim in the Complaint arising under the laws of the United States.
Specifically, Plaintiff has asserted a claim under the Trafficking Victims Protection
Reauthorization Act of 2008, 18 U.S.C. § 1595 (the “TVPRA”), and seeks to recover
compensatory statutory and punitive damages, interest, and costs of suit. Complaint, ¶¶ 117
- 123. Due to Plaintiff’s claim under the TVPRA, my removal of this action to this Court is
appropriate under 28 U.S.C. § 1441(a), without regard to the citizenship or residence of the
parties or the amount in controversy.
       3.      This Court has supplemental jurisdiction over any of Plaintiff’s claims not
arising under the laws of the United States, pursuant to 28 U.S.C. § 1367(a), including
Plaintiff’s claims for negligence, intentional infliction of emotional distress, unjust
enrichment, invasion of privacy, failure to warn, and civil conspiracy.
       4.      In accordance with 28 U.S.C. § 1441(a), the United States District Court for
the Southern District of New York is the district and division embracing the place where the
State Court Action is pending.
       5.      Plaintiff has not yet served her Complaint on me, so removal is timely,
pursuant to 28 U.S.C. § 1446(b).
       6.      Plaintiff’s Complaint named the following Defendants:
               a.     Carl Ferrer (“Ferrer”);
               b.     Backpage.com, LLC; Dartmoor Holdings, LLC; IC Holdings, LLC;
       UGC Tech Group C.V.; Website Technologies, LLC; Atlantische Bedrijven C.V.;
            Case 1:20-cv-06734-UA Document 1 Filed 08/21/20 Page 3 of 11




       Amstel River Holdings, LLC; Lupine Holdings LLC; Kickapoo River Investments
       LLC; CF Holdings GP LLC; and CF Acquisitions LLC (collectively, the “Backpage
       Entities”);
               c.     Medalist Holdings, Inc.; Leeward Holdings, LLC; and Camarillo
       Holdings, LLC (collectively, the “Medalist Entities”);
               d.     Michael Lacey (“Lacey”);
               e.     Me; and
               f.     The fictitiously named defendants, John Does 1-5.
Plaintiff appears to have properly joined and served Ferrer, each of the Backpage Entities
other than IC Holdings, LLC, the Medalist Entities, and Lacey. On information and belief,
Plaintiff has not identified, joined, or served the fictitiously named defendants.
       7.      I have attached as Exhibit A the written consents to the removal of the State
Court Action of Ferrer, the Backpage Entities, the Medalist Entities, and Lacey, who or
which, on information and belief, include all other defendants who have been properly
joined and served. The unidentified and unserved fictitiously-named parties need not
consent to removal. Davis v. Yates, No. 15-CV-6943 (KM)(JBC), 2016 WL 3921146, at *2
(D.N.J. July 20, 2016).
       8.      I have attached as Exhibit B a copy of all pleadings, process, orders, and other
filings in the State Court Action, as required by 28 U.S.C. § 1446(a).
       9.      I will promptly provide written notice of the filing of this Notice of Removal
to all adverse parties and file a copy of the Notice of Removal with the Clerk of the Supreme
Court of New York, New York County, in accordance with 28 U.S.C. § 1446(d).
       For the reasons set forth above, I respectfully request that the Court remove the State
Court Action from the Supreme Court of New York, New York County, to the United
States District Court for the Southern District of New York.
             Case 1:20-cv-06734-UA Document 1 Filed 08/21/20 Page 4 of 11




                         Removal Based on Diversity of Citizenship
       10.      My removal of the State Court Action also is proper based on diversity
jurisdiction under 28 U.S.C. § 1332.
       11.      I incorporate the allegations in Paragraphs 1 – 9 relevant to removal based on
diversity.
       12.      Pursuant to 28 U.S.C. § 1441(a), a defendant may remove any civil action filed
in a state court to the United States District Court if the district court has original
jurisdiction over the action.
       13.      Pursuant to 28 U.S.C. § 1332(a), this Court has original jurisdiction over this
action because complete diversity of citizenship exists between the parties and the amount in
controversy exceeds the sum or value of $75,000.00.
       14.      As discussed below in greater detail:
                a.     Plaintiff alleges in the Complaint that she is a resident of Richmond
       County, New York; and
                b.     I am a citizen of Arizona; the Medalist Entities are citizens of Arizona
       and Delaware; and, on information and belief, Lacey is a citizen of Arizona, Ferrer is
       a citizen of Texas, and the Backpage Entities also are citizens of Texas.
       15.      For purposes of diversity jurisdiction, a corporation is deemed to be a citizen
of both the state in which it is incorporated and the state where it has its principal place of
business. 28 U.S.C. § 1332(c)(1). A corporation’s principal place of business is determined by
the “nerve center” test, i.e., “the place where the corporation’s officers direct, control, and
coordinate the corporation’s activities,” which ordinarily is the “place where the corporation
maintains its headquarters.” Hertz Corp. v. Friend, 559 U.S. 77, 80 (2010).
       16.      The citizenship of a limited partnership is the citizenship of all of its members.
See Raymond Loubier Irrevocable Tr. v. Loubier, 858 F.3d 719, 726 (2d Cir. 2017).
          Case 1:20-cv-06734-UA Document 1 Filed 08/21/20 Page 5 of 11




       17.     The citizenship of a limited liability company is the citizenship of all of its
members. See Platinum-Montaur Life Scis., LLC v. Navidea Biopharmaceuticals, Inc., 943 F.3d 613,
615 (2d Cir. 2019).
       18.     A trust’s citizenship is determined by the citizenship of its trustee. See
Raymond Loubier Irrevocable Tr., 858 F.3d at 731.
       19.     An individual’s citizenship is determined by his or her domicile, i.e. his or her
true fixed home and principal establishment. Van Buskirk v. United Grp. of Companies, Inc.,
935 F.3d 49, 53 (2d Cir. 2019).
                                  Dates of Service of Process
       20.     On information and belief, each of the Medalist Entities was served with
process on March 9, 2020. On information and belief, Ferrer and each of the Backpage
Entities other than IC Holdings, LLC was served with process on March 11, 2020. On
information and belief, Lacey was served with process on March 19, 2020. On information
and belief, IC Holdings, LLC has not been served with process.
                                        Plaintiff’s Citizenship
       21.     I am informed and believe that Plaintiff is a citizen of the state of New York
because she alleges in her Complaint that she is a resident of Richmond County, New York.
                                        My Citizenship
       22.     At the time the Complaint was filed, I was, and, as of the date of the filing of
this Notice, I am, a resident of, domiciled in, and a citizen of Arizona. I am not a citizen of
any state or jurisdiction other than Arizona.
       23.     I own a residence near Phoenix in Arizona and have owned a residence in or
near Phoenix since 1982. I have lived near Phoenix since 1952. My current residence near
Phoenix is my primary residence and has been so since 2007. I consider my residence in
Arizona to be my permanent home and, when I depart Arizona, I do so with the intent to
return to my residence in Arizona.
       24.     I have been employed in or near Phoenix, Arizona, since 1970.
          Case 1:20-cv-06734-UA Document 1 Filed 08/21/20 Page 6 of 11




       25.     I file my state income taxes in Arizona as a resident of Arizona and have done
so since 1968. I also pay, and have always paid, real and personal property taxes in Arizona.
       26.     I am registered to vote in Arizona and have been registered to vote in Arizona
since about 2000.
       27.     I have an Arizona driver’s license and have had an Arizona driver’s license
since 1966. I have automobiles in Arizona, which are registered in Arizona. I have owned
or leased automobiles that have been registered in Arizona since 1968.
                            The Medalist Entities’ Citizenship
       28.     At the time the Complaint was filed, Medalist Holdings, Inc. was, and, as of
the date of the filing of this Notice of Removal, is, a Delaware corporation, with its principal
place of business in Arizona. Medalist Holdings, Inc. has always been privately held, and no
publicly held corporation has ever owned an interest in it. Medalist Holdings, Inc. is not a
citizen of any state or jurisdiction other than Delaware or Arizona.
       29.     At the time the Complaint was filed, Leeward Holdings, LLC was, and, as of
the date of the filing of this Notice of Removal, is, a Delaware limited liability company,
wholly owned by Medalist Holdings, Inc. Leeward Holdings, LLC has always been privately
held, and no publicly held corporation has ever owned an interest in it.
       30.     At the time the Complaint was filed, Camarillo Holdings, LLC was, and, as of
the date of the filing of this Notice of Removal, is, a Delaware limited liability company,
wholly owned by Leeward Holdings LLC. Camarillo Holdings, LLC has always been
privately held, and no publicly held corporation has ever owned an interest in it.
       31.     Therefore, at the time the Complaint was filed, Medalist Holdings Inc.,
Leeward Holdings, LLC, and Camarillo Holdings, LLC were, and, as of the date of the filing
of this Notice of Removal, are, all citizens of Delaware and Arizona. At no time have
Medalist Holdings Inc., Leeward Holdings, LLC, or Camarillo Holdings, LLC been citizens
of New York.
           Case 1:20-cv-06734-UA Document 1 Filed 08/21/20 Page 7 of 11




                                      Lacey’s Citizenship
       32.      On information and belief, at the time the Complaint was filed, Lacey was,
and, as of the date of the filing of this Notice, is, a resident of, domiciled in, and a citizen of
Arizona. On information and belief, Lacey is not a citizen of any state or jurisdiction other
than Arizona.
       33.      On information and belief, Lacey owns a residence near Phoenix in Arizona
and has owned a residence in or near Phoenix since the mid-1990s. On information and
belief, Lacey has lived in Phoenix since 1966. On information and belief, Lacey’s current
residence near Phoenix is his primary residence and has been so since the late 1990s. On
information and belief, Lacey considers his residence in Arizona to be his permanent home
and, when he departs Arizona, he does so with the intent to return to his residence in
Arizona.
       34.      On information and belief, Lacey has been employed in or near Phoenix,
Arizona since 1970.
       35.      On information and belief, Lacey files his state income taxes in Arizona as a
resident of Arizona and has done so since 1970. On information and belief, Lacey also pays,
and for many years has paid, real and personal property taxes in Arizona.
       36.      On information and belief, Lacey is registered to vote in Arizona and has been
registered to vote in Arizona since the mid-1990s.
       37.      On information and belief, Lacey has an Arizona driver’s license and has had
an Arizona driver’s license since the 1990s. On information and belief, Lacey has
automobiles in Arizona, which are registered in Arizona and have been registered in Arizona
for many years.
                      Ferrer’s and the Backpage Entities’ Citizenship
       38.      On information and belief, at the time the Complaint was filed, the ownership
structure of the Backpage Entities was, and, as of the date of the filing of this Notice of
Removal, is, as follows:
          Case 1:20-cv-06734-UA Document 1 Filed 08/21/20 Page 8 of 11




              a.     Backpage.com, LLC was and is a Delaware limited liability company,
                     wholly owned by IC Holdings, LLC;
              b.     IC Holdings, LLC was and is a Delaware limited liability company,
                     wholly owned by Dartmoor Holdings, LLC;
              c.     Website Technologies, LLC was and is a Delaware limited liability
                     company, wholly owned by Dartmoor Holdings, LLC;
              d.     Dartmoor Holdings, LLC was and is a Delaware limited liability
                     company, wholly owned by Atlantische Bedrijven C.V;
              e.     UGC Tech Group C.V. was and is a Dutch limited partnership, wholly
                     owned by its general partner CF Holdings GP LLC and its limited
                     partner CF Acquisitions LLC;
              f.     CF Holdings GP LLC and CF Acquisitions LLC each were and are
                     Delaware limited liability companies, each wholly owned by their sole
                     member Atlantische Bedrijven C.V;
              g.     Atlantische Bedrijven C.V. was and is a Dutch limited partnership,
                     wholly owned by Kickapoo River Investments LLC and Lupine
                     Holdings LLC;
              h.     Kickapoo River Investments LLC and Lupine Holdings LLC each
                     were and are Delaware limited liability companies, each wholly owned
                     by Amstel River Holdings, LLC; and
              i.     Amstel River Holdings, LLC was and is a Delaware limited liability
                     company, wholly owned by the Vicky Ferrer Family Trust.
On information and belief, Backpage.com, LLC, IC Holdings, LLC, Dartmoor Holdings,
LLC, Lupine Holdings LLC, Website Technologies, LLC, CF Holdings GP LLC, CF
Acquisitions LLC, UGC Tech Group C.V., and Amstel River Holdings, LLC have always
been privately held, and no publicly held corporation has ever owned an interest in any of
them.
          Case 1:20-cv-06734-UA Document 1 Filed 08/21/20 Page 9 of 11




        39.    Thus, tracing up the ownership chain, at all relevant times, on information and
belief, the citizenship of Backpage.com, LLC, IC Holdings, LLC, Website Technologies,
LLC, Dartmoor Holdings, LLC, Atlantische Bedrijven C.V., Kickapoo River Investments
LLC, Lupine Holdings LLC, UGC Tech Group C.V., CF Holdings GP LLC, CF
Acquisitions LLC, and Amstel River Holdings, LLC, for diversity purposes, are based on the
citizenship of their ultimate owner, the Vicky Ferrer Family Trust (the “Trust”).
        40.    On information and belief, Ferrer is the Trustee of the Trust. On information
and belief, Ferrer and his wife or former wife, April E. Ferrer, are the current beneficiaries of
the Trust. On information and belief, no current beneficiary of the Trust is a citizen of New
York.
        41.    On information and belief, at the time the Complaint was filed, Ferrer and
April E. Ferrer were, and, as of the date of the filing of this Notice or Removal, are,
residents of, domiciled in, and citizens of Texas. On information and belief, for more than a
decade, Ferrer and April E. Ferrer have owned residential real property near Dallas in Texas,
have had their primary residence(s) near Dallas in Texas, have filed their income taxes in
Texas as residents of Texas, have paid real and personal property taxes in Texas, have had
Texas drivers’ licenses, have owned automobiles that have been registered in Texas, and
have registered to vote in Texas. On information and belief, Ferrer and April E. Ferrer are
not citizens of any state or jurisdiction other than Texas.
        42.    Therefore, on information and belief, at the time the Complaint was filed, the
Trust was, and, as of the date of the filing of this Notice of Removal, is, a citizen of Texas,
given that its trustee and beneficiaries all are citizens of Texas. Accordingly, the LLCs and
limited partnerships owned, directly and indirectly, by the Trust all were and are citizens of
Texas for diversity purposes, including Backpage.com, LLC, IC Holdings, LLC, Website
Technologies, LLC, Dartmoor Holdings, LLC, Atlantische Bedrijven C.V., Kickapoo River
Investments LLC, Lupine Holdings LLC, UGC Tech Group C.V., CF Holdings GP LLC,
CF Acquisitions LLC, and Amstel River Holdings, LLC.
         Case 1:20-cv-06734-UA Document 1 Filed 08/21/20 Page 10 of 11




       43.    On information and belief, none of the Backpage Entities are or ever have
been citizens of New York.
       44.    Accordingly, at the time the Complaint was filed, and as of the date of the
filing of this Notice, complete diversity of citizenship existed and exists between Plaintiff
(who, on information and belief, is a citizen of New York) and: Lacey and me (who are
citizens of Arizona); the Medalist Entities (which are citizens of Arizona and Delaware);
Ferrer (who is a citizen of Texas): and the Backpage Entities (which also are citizens of
Texas). The citizenship of the fictitiously named defendants is disregarded. 28 U.S.C. §
1441(b)(1).
                                   Amount in Controversy
       45.    Plaintiff’s Complaint does not allege any specific amount of damages, but her
Complaint shows, with at least a “reasonable certainty,” that the amount in controversy
exceeds the sum or value of $75,000.00.
       46.    Plaintiff claims to be a “victim of sex trafficking within the meaning or [sic] 18
U.S.C. § 1591.” Complaint, ¶ 118. Plaintiff alleges defendants failed to prevent, participated
in, and/or are responsible for her being “sold for sex,” sex “trafficked in various venues in
the region,” and “raped on many occasions each day.” Complaint, ¶ 122. Plaintiff alleges
defendants failed to prevent, participated in, and/or are responsible for her being
“repeatedly raped, sexually abused and exploited by men who purchased her for sex.”
Complaint, ¶88. As a result, Plaintiff claims to have “suffered substantial physical and
psychological injuries, and other damage.” Complaint, ¶ 123. More specifically, Plaintiff
claims to have “suffered, and continues to suffer, general and special damages,” including,
but “not limited to, severe emotional distress, humiliation, mental anguish, physical and
mental pain and suffering, a decrease in her ability to enjoy life, past and future medical
expenses, attorneys’ fees and costs, and other general and special damages.” Complaint, ¶
89.
         Case 1:20-cv-06734-UA Document 1 Filed 08/21/20 Page 11 of 11




       47.     Based on the allegations in Plaintiff’s Complaint, the Court can conclude with
“reasonable certainty” that it has original jurisdiction, pursuant to 28 U.S.C. § 1332(a),
because the amount in controversy exceeds the sum or value of $75,000.00.
       For the reasons set forth above, I remove the State Court Action from the Supreme
Court of New York, New York County, to the United States District Court for the Southern
District of New York.

August 21, 2020.


                                                    s/ James Larkin
                                                    James Larkin
                                                    Post Office Box 4193
                                                    Scottsdale, AZ 85261
                                                    (602) 432-0115
                                                    22ndstreet@protonmail.com
                                                    In Propria Persona


To:

James R. Marsh
Jennifer Freeman
Robert Y. Lewis
Marsh Law Firm PLLC
151 E Post Road, Suite 102
White Plains, NY 10601-5210

Michael T. Pfau
Jason P. Amala
PFAU COCHRAN VERTETIS AMALA PLLC
403 Columbia St., Suite 500
Seattle, WA 98104
